PER CURIAM.
Appellant, Coastal Petroleum Company (Coastal), seeks review of an order issued *111by appellee, the Department of Natural Resources (DNR), dismissing appellant’s petition for a declaratory statement as to whether a policy adopted by DNR, prohibiting seismic activities using explosives, drilling, exploration, or production of oil and gas in the sovereign waters of Florida, was applicable to areas of sovereign waters described in leases Coastal had obtained in the 1940s from the state which allow such activity. A state agency’s authority to issue declaratory statements under Section 120.565, Florida Statutes (1991), is limited to issuing opinions “as to the applicability of a specified statutory provision or of any rule or order of the agency as it applies to the petitioner.” (Emphasis added.) We decline to expand section 120.565 to authorize an agency to issue a statement concerning the applicability of a policy adopted by the agency at a public meeting. The order dismissing appellant’s petition is therefore
AFFIRMED.
ERVIN, ZEHMER and BARFIELD, JJ., concur.